By the Court.
Catidozo, J.
This is a case of great hardship, but after careful reflection, I am constrained to say that no rule of law was violated on the trial, and that the action, on the evidence adduced, cannot be maintained.
The principles governing actions of this class have quite recently undergone examination in the case of Wright v. New Work and Central Railroad Company (25 N. Y., 562), and arc not only very well settled now, but were scarcely the subject of dispute between the counsel on the argument before ns.
To render the master liable for an accident occasioned by the use of defective machinery, knowledge of the defect must be brought home to him. There is no proof in this case either that the machinery was in feet defective—or, if it were, that the defendants had notice of it, or that the accident occurred by reason of the defect.
The proof shows that the use of platforms is not so general ns to justify & presumption, (and there is no evidence that such is the fact), that that method is better or less dangerous than tifié' one used by the defendants. The testimony is quite consistent to say the least, with the idea that this accident was the result of negligence oiv the part of a fellow-workman of the plaintiff.
I do not see that the case of Clark v. Holmes (7 Hurl. & Norm., 793), in any way aids the plaintiff
In that case the defendant was held liable, and very justly— for there was not only shown notice to .him of the defect by which the damage was occasioned, but there was proof of an agreement, before the accident, that the defect should be remedied.
The judgment should be affirmed.